DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 18 October 2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 18 June 2021
Claim 8 has been cancelled.
Claims 1-7 and 9-11 are currently pending and considered below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the 
The disclosure of the prior-filed applications, Provision Application No. 62/438,339, Non-Provisional Application No. 15/794,588, and Non-Provisional Application No. 16/541,018, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed applications fail to provide support for the limitation of “a memory configured to store instructions that cause processor to control the controller, wherein the controller controls the support structure so as to automatically increase and decrease the elevation angle of the bed to be between 6⁰ and 18⁰” of amended claim 1. Additionally, the prior-filed applications fail to provide support for the limitation of “the memory is configured to store information comprising at least some of the user’s height, weight, age, physical condition, and stamina and wherein the elevation angle is controlled based on the stored information” of amended claim 9. Accordingly, claims 1-7 and 9-11 are not entitled to the benefit of the prior-filed applications. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1, line 12, “that cause processor” should read --that cause the processor--
Claim 1, line 13, “increase and decrease” should read --increase or decrease--
Claim 2, line 2, “connects the side frames” should read --connects the pair of side frames--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the treadmill lacks a housing structure that includes handrails” in line 15. While paragraph [0019] of the specification states “Another objective is to provide a treadmill that lacks a front housing, so that there is no front structure that connects the side frames in front of the front roller” and paragraph [0034] of the specification states “In one embodiment, the structure 20 notably lacks any front structure that connects the side structures 22 in front of the front roller 30”, the application as originally filed does not provide support for a treadmill lacking a housing structure that includes handrails, and Claim 4 recites the limitation “a computer controller for controlling an electric motor of the treadmill” in lines 1-2, while claim 1 previously recites the limitation “a controller coupled with the support structure…wherein the controller controls the support structure” in lines 11-13. However, the specification as originally filed only discloses a single computer controller 50 in paragraph [0045] for controlling the electric motor of the treadmill, and further discloses in paragraph [0057] that the computer controller 50 can be used to control the angle of the bed of the treadmill via the support structure. The application as originally filed does not provide support for an embodiment of a treadmill having two controllers - a controller for controlling the support structure and a computer controller for controlling the electric motor of the treadmill. Therefore, this limitation represents new matter. Claims 4-5 are rejected by virtue of dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Netter et al. (US Publication No. 20180178055) further in view of Daly et al. (US Patent No. 7914420), and further in view of Arst (US Patent No. 8986176). All references were previously cited in the PTO-892 Notice of References Cited mailed on 18 June 2021.
Regarding independent claim 1, Netter discloses a treadmill (10) for operation by a user in a seated position (paragraph [0019] lines 1-2, “The present invention provides a treadmill adapted to be used in a seated position”), the treadmill comprising:
a structure (20) having a front portion (28) and a rear portion (26);
a front roller (30) rotatably mounted on the front portion of the structure (paragraph [0042] lines 2-4, “a front roller 30 is rotatably mounted on the front portions 28 of the side frames 22”);
a rear roller (32) rotatably mounted on the rear portion of the structure (paragraph [0042] lines 4-5, “a rear roller 32 is rotatably mounted on the rear portions 26 of the side frames 22”) such that the rear roller is disposed parallel to the front roller and is spaced apart from the front roller by a longitudinal distance that is between 10-30 inches (paragraph [0042] lines 5-11, “The rear roller 32 is disposed parallel to the front roller 30 and spaced apart from the front roller 30 by a longitudinal distance D. The longitudinal distance D is the distance from the center axis C1 of the front roller 30, to the center axis C2 of the rear roller 32. In this embodiment, the front and rear rollers 32 are separated by a longitudinal distance D that is about 10-30 inches”); and
a belt (42) mounted around the front and rear rollers (Fig. 3); 
a support structure (90) connected to the structure and configured to allow an elevation angle of a bed (bed 38) of the treadmill to be adjusted (paragraph [0055] lines 5-8, “the treadmill 10 further includes an adjustable support structure 90 that may be used to raise and lower the treadmill 10, and adjust the angle of the treadmill 10”), wherein the support structure (90) may be “a motorized structure which may be adjusted via computer control, such as the remote control 70 shown in FIGS. 1 and 4” (paragraph [0057] lines 4-7);
a processor (computer processor 52), a controller (computer controller 50), and a memory (computer memory 54); and
wherein the treadmill lacks a housing structure that includes handrails (see Fig. 1; embodiment of treadmill lacking handrails).

    PNG
    media_image1.png
    597
    414
    media_image1.png
    Greyscale


Daly et al. teaches an analogous treadmill (100) that comprises an incline end (112) that is configured to “be raised and/or lowered to heights based on user settings and/or programmed training routines via, for example, an actuator mechanism 114” (Col. 6 lines 55-58), and further discloses a processor (processor system 300 of Fig. 3; Col. 7 lines 57-64, “some or all of the blocks of the example apparatus 200, or parts thereof, may be implemented using instructions, code, and/or other software and/or firmware, etc. stored on a machine accessible medium that, when executed by, for example, a processor system (e.g., a processor system 300 of FIG. 3) perform the operations represented in the flowcharts of FIGS. 4 through 13”; see also Col. 9 lines 35-44), a controller (device controller 234 of Fig. 2) coupled to a deck incline adjustor (214; Col. 10 lines 9-13, “the device controller 234 may communicate with the deck incline adjustor 214 to adjust the incline of the deck 104 based on the information received by the data interface 232 via the input interface 202 and/or the data structure 238”), and memory (storage interface 236 of Fig. 2) configured to store instructions that cause the processor to control the controller to control the adjustable support structure so as to increase and decrease an elevation angle of the incline end of the treadmill (Col. 13 lines 33-35, “The control system 206 may store one or more training routines in memory via, for example, the storage interface 236” and Col. 14 lines 4-11, “the comparator 240 may compare the information processed by the control system 206 with the data retrieved from the data structure 238 for a given training routine selected by the user and automatically adjust the operating parameters (e.g., speed, incline angle, deck stiffness, etc.) of the treadmill 100 during the user's workout to reflect the parameters of the selected training routine stored in the storage interface 236”), and further teaches wherein the memory (storage interface 236 of Fig. 2) also stores information comprising at least some of the user’s height, weight, age, physical condition, and stamina (Col. 8 lines 21-26, “the user interface 202 enables a user to input his or her physical characteristics 216 such as, for example, a user's height, weight, age, etc., and/or enables a user to input his or her desired workout parameters 218 such as, for example, the treadmill speed, the incline angle of the deck, the workout regimen, etc” and Col. 10 lines 21-23, “Furthermore, the storage interface 236 may store the user's information or workout characteristics received via the user input interface 202”) and wherein the elevation angle is controlled based on the stored information (Col. 14 lines 4-11 cited above, see also Col. 11 lines 30-50 which discusses controlling of the deck incline adjustor 214).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the processor, controller, and memory of the treadmill of Netter such that the controller is operably connected to the support structure and the memory is configured to store instructions and user information, wherein the controller is configured to increase and decrease the elevation angle of the structure of the treadmill based on the stored instructions and user information, as is similarly taught by Daly, for the purpose of allowing a user to select and/or generate an exercise routine based on user inputs to automatically adjust the elevation angle of the treadmill as needed (Daly Col. 9 line 56 - Col. 10 line 20, and Col. 11 lines 30-50). Additionally, it is noted that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support structure of the treadmill of Netter to automatically increase or decrease the elevation angle of the bed of the 
Netter as modified by Daly does not necessarily teach wherein the elevation angle of the bed is configured to be increased or decreased to be between 6⁰ and 18⁰.
Arst, in the same field of endeavor with regards to a treadmill type exercise device (10) to be used by a user in a seated position (Col. 5 lines 46-53, “a method to exercise comprises applying an external force to an endless belt of an embodiment of an exercise device as described herein in an amount sufficient to overcome the frictional force provided by the exercise device opposed to the applied force, wherein the external force is applied by a user's foot and/or leg, wherein the user is a person in a sitting position"), teaches the exercise device comprising a structure (base frame 12) and a support structure (supports 80, Fig. 4) connected to the structure (Fig. 4) and configured to allow an elevation angle of the exercise device to be adjusted to an angle between 0⁰ and 60⁰ (Col. 5 lines 5-15 and Col. 5 lines 16-21, “at least one of the plurality of supports 80 is independently adjustable 86 such that the angle 84 between line 82 connecting front central axis 18 and rear central axis 24 and horizontal surface 78 is adjustable between about 0.degree. and about 60.degree. relative to horizontal surface 78”), which encompasses the claimed angles between 6⁰ and 18⁰.

    PNG
    media_image2.png
    208
    423
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the support structure of Netter to allow the bed of the treadmill to have an elevation angle that can be adjusted to an angle between 0⁰ and 60⁰, thereby including the claimed angles of between 6⁰ and 18⁰, as is similarly taught by Arst, for the purpose of allowing a user to selectively adjust the elevation angle of the treadmill as desired to increase or decrease the difficulty of exercises performed thereon, and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 2, Netter as modified by Daly and Arst further teaches wherein the structure (20) includes a pair of side frames (22), and wherein the structure (20) lacks any front structure that connects the side frames (22) in front of the front roller (30, see Fig. 1; paragraph [0037] lines 7-9, “the structure 20 notably lacks any front structure that connects the side structures 22 in front of the front roller 30”).
Regarding claim 3, Netter as modified by Daly and Arst further teaches wherein the bed (bed 38) is between the front roller and the rear roller (Fig. 3), and further comprising a force sensor (62) operably positioned to sense a force applied to the bed (paragraph [0047] lines 1-3, “a force sensor 62 is operably positioned to sense force applied from the belt 42 to the bed 38”).
Regarding claim 4, Netter as modified by Daly and Arst further teaches a computer controller (50) for controlling an electric motor (34) of the treadmill (paragraph [0048] lines 2-4, “the treadmill 10 may include a computer controller 50 for controlling the electric motor 34 and the operation of the treadmill 10”), the computer controller (50) being operably connected with the force sensor (62) to disable the electric motor if the force applied to the bed exceeds a predetermined maximum weight, and indicates that the user is standing on the treadmill rather than operating the treadmill in the seated position (paragraph [0051]).
Regarding claim 5, Netter as modified by Daly and Arst further teaches wherein the electric motor (34) is mounted beneath the bed (38) between the front roller (30) and the rear roller (32; paragraph [0044] lines 6-8, “the motor 34 is mounted beneath a bed 38 and between the front and rear rollers 30 and 32”), and wherein the electric motor (34) is operably connected with either the front roller (30) or the rear roller (32; paragraph [0044] lines 1-4, “an electric motor 34 is mounted on the structure 20 (directly or indirectly) and operably connected to the front roller 30 for turning the front roller 30”).
Regarding claim 6, Netter as modified by Daly and Arst further teaches a remote control (70) that is configured to be used to adjust the elevation angle of the treadmill (paragraph [0057] lines 4-7, “the adjustable support structure 90 may be a motorized structure which may be adjusted via computer control, such as the remote control 70 shown in FIGS. 1 and 4”).
Regarding claim 7, Netter as modified by Daly and Arst further teaches wherein the adjustable support structure (90) includes a pair of supports (92), each of which include a first leg (94) and a second leg (96), and wherein each first and second leg (94, 96) is pivotally attached to the structure (paragraph [0056] lines 5-8, “the adjustable support structure 90 includes a pair of supports 92, each which may include a first leg 94 and a second leg 96 each pivotally attached to the structure 20 (or other intermediary structure)”), wherein the first leg (94) of each of the pair of supports includes a post (98) which engages an adjustment slot (100) which includes a plurality of receivers (102), and wherein by changing which of the receivers (102) into which the post (98) is engaged, the user is able to adjust the elevation angle of the treadmill (paragraph [0056] lines 8-12, “The first leg 94 includes a post 98 which engages an adjustment slot 100 which includes a plurality of receivers 102. By changing which of the receivers 102 into which the post 98 is engaged, the user is able to adjust the angle of the treadmill 10”).
Regarding claim 9, Netter as modified by Daly and Arst further teaches wherein the memory (as modified by Daly) is configured to store information comprising at least some of the user’s height, weight, age, physical condition, and stamina and wherein the elevation angle is controlled based on the stored information (see rejection to claim 1 above; Daly Col. 8 lines 21-26, “the user interface 202 enables a user to input his or her physical characteristics 216 such as, for example, a user's height, weight, age, etc., and/or enables a user to input his or her desired workout parameters 218 such as, for example, the treadmill speed, the incline angle of the deck, the workout regimen, etc” and Col. 10 lines 21-23, “Furthermore, the storage interface 236 may store the user's information or workout characteristics received via the user input interface 202”  and Col. 11 lines 30-50 which discusses controlling an incline angle).
Regarding claim 10, Netter as modified by Daly and Arst further teaches wherein the longitudinal distance is between 14-28 inches (paragraph [0042] lines 12-13, “In one embodiment, the longitudinal distance D is 14-28 inches”).
Regarding claim 11, Netter as modified by Daly and Arst further teaches an electric motor (34) operably mounted on the structure (20) and positioned so that it is circumscribed by “an electric motor 34 is mounted on the structure 20 (directly or indirectly)”).

Response to Arguments
Applicant’s arguments, filed 18 October 2021, with respect to the prior art rejection of the claims in view of the reference to Cutler have been fully considered and are persuasive in view of the amendments to the claims. The previous 35 U.S.C. 102(a)(1) rejection of claims 1-2 and 10 in view of the reference to Cutler have been withdrawn, and the previous 35 U.S.C. 103 rejection of claims 3, 6-9, and 11 in view of the reference to Cutler have been withdrawn. Specifically, the prior art of Cutler fails to teach a treadmill lacking a housing structure that includes handrails, and as the treadmill of Cutler is designed so as to be selectively used at large inclines, it would not have been obvious to someone of ordinary skill in the art to modify the treadmill of Cutler to lack a housing structure that includes handrails. It is noted, however, that this limitation represents new matter and results in a rejection of the claims under 35 U.S.C. 112(a).
Applicant's arguments filed 18 October 2021 with respect to the prior art rejection of the claims in view of the reference to Netter, Arst, and Daly have been fully considered but they are not persuasive. Specifically, Applicant argues that the previous rejection under 35 U.S.C. 103 of claim 1 in view of Netter as modified by Arst does not teach a controller that controls the support structure to automatically increase and decrease the elevation angle of the bed of the treadmill between 6⁰ and 18⁰. However, the prior art cited to Daly teaches a treadmill that has an automatically adjustable incline support mechanism of a treadmill, and the prior art to Arst teaches a treadmill-style exercise device to be used by a person in a seated position that is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784              

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784